****CORRECTED COPY – DESTROY ALL OTHERS****



            UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                            UNITED STATES

                                                        v.

                            Airman Basic MICHAEL J. O’BRIEN, JR.
                                    United States Air Force

                                                ACM S32202

                                            19 September 2014

           Sentence adjudged 11 September 2013 by SPCM convened at Beale
           Air Force Base, California. Military Judge: Todd E. McDowell.

           Approved Sentence: Bad-conduct discharge, confinement for 9 months,
           and forfeiture of $1010.00 pay per month for 9 months.

           Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

           Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                     Before

                                  ALLRED, HECKER, and TELLER
                                     Appellate Military Judges

                       This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




*
  The Court-Martial Order (CMO) incorrectly states the sentence was adjudged by a military judge. We have
considered this clerical error and determined that it is not prejudicial; however, we order a corrected CMO.
Air Force Instruction 51-201, Administration of Military Justice, ¶ 10.10 (6 June 2013).
Accordingly, the approved findings and sentence are

                                  AFFIRMED.



      FOR THE COURT


      LEAH M. CALAHAN
      Deputy Clerk of the Court




                                      2               ACM S32202